      Case 4:18-cv-02762 Document 30 Filed in TXSD on 11/28/18 Page 1 of 1
                                                                                             United States District Court
                                                                                               Southern District of Texas

                                                                                                   ENTERED
UNITED STATES DISTRICT COURT                                                            November
                                                                      SOUTHERN DISTRICT OF TEXAS28, 2018
                                                                                               David J. Bradley, Clerk


                    Motion and Order for Admission Pro Hac Vice

         Division      I          Houston               I       ·case Number   .I    4: 18-cv-02762

                            Gena Norris and Carlos Ray "Chuck" Norris
                                                                               ..
                                                     vers1,1s                        ,,


                                                                                          South~~~ud:~~~{~l'01' T1
                                     McKesson Corporation, et al.                                   FILED
                                                                                                   '')Q   ?01
                                                                                            l~UV    ~ ·V t_v


              Lawyer's Name .               Todd A. Walburg                   DavldJ.BI'Idley,ClerkCl Court
                   'Firm .                  Cutter Law P.C.
                . · Street . ·              Sacramento, CA 95864
             City & Zip Code .           . 888-285-3333; twalburg@cutterlaw.com
            Telephone & Em,ail
                                        · · California Bar Number 121407
       . Licensed: State &·Nqmher
          Federal Bar & Number


 Name of party applicant seeks to                                       Plaintiffs
 appear for:


 Has applicant been sanctioned by any bar association or court? Yes                       No _ __

    On a separate sheet for each sanction, please supply the full particulars.


    Dated:                       Signed:
              11/19/2018                                          Is/ Todc! A. Walburg


    The state bar reports that the applicant's status is: in good sta ding (see attachment)


    Dated:
               l\ ' );1\b        Clerk's signature



I               Order                      I              s la"jyer is admitted pro hac vice.

Dated:       '!'u-v.CJ l2a I f'
                             I
